Citation Nr: 1225117	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for residuals of a left (minor) radial head injury of the upper left extremity ("upper left extremity disorder"). 

3.  Entitlement to service connection for bilateral glaucoma. 

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June to September 1973, with subsequent service in the Alabama Army National Guard from approximately September 1973 to April 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran testified at a Board hearing in August 2009; the transcript is of record.

In July 2010, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for a back disorder and a left arm disorder, and remanded the claims for entitlement to service connection for a left middle finger disorder, left ear hearing loss, and sleep apnea for additional development.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (Joint Motion) and Court Order, the Board's decision was partially vacated with regard to the issues of entitlement to service connection for a back disorder and a left arm disorder and remanded for further development.  The appeal with regard to the Board's denial of service connection for hypertension and a scrotal abscess was dismissed.  

In a July 2011 rating decision, service connection was granted for arthritis and scarring of the left middle finger, and a 10 percent disability rating was assigned effective August 21, 2006.  The grant of service connection constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for a low back disorder and for residuals of a left (minor) radial head injury of the upper left extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Bilateral glaucoma was not manifested during active service, and was not manifested during a period of active duty for training (ACDUTRA) or the result of an injury during inactive duty for training (INACDUTRA). 

2.  The Veteran does not have hearing loss disability in the left ear for VA disability compensation purposes.

3.  Sleep apnea was not manifested during active service, and was not manifested during a period of ACDUTRA or the result of an injury during INACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral glaucoma was not incurred in or aggravated by active service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011). 

2.  Left ear hearing loss was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  Sleep apnea was not incurred in or aggravated by active service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues of entitlement to service connection for bilateral glaucoma, left ear hearing loss, and sleep apnea, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September 2006, December 2006, and April 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

When, as here, service treatment records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Moreover, the mere fact that these records are unavailable for consideration, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently-claimed conditions and his military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning his service, either service treatment records or service personnel records, do not lower the threshold for an allowance of his claims.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); see also Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996.  And, unfortunately, the record does not contain the required supporting medical nexus evidence for his claims in this particular instance. 

The Board acknowledges that the NPRC, in an August 2007 Personnel Information Exchange System (PIES) request response, stated it could not provide the Veteran's service treatment records for the period of active duty during 1973.  All procedures to obtain the Veteran's missing service treatment records were correctly followed.  Because all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. § 3.159(c)(2) and (3).

Further, the Veteran's pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the claims for service connection for glaucoma and left ear hearing loss were remanded by the Board in July 2010 so as to afford the Veteran the opportunity to obtain treatment records from a private provider.  In July 2010, VA issued correspondence to the Veteran requesting that he complete an appropriate release pertaining to private providers; however, he did not respond.  To date, no additional medical evidence has been submitted by the Veteran.  The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the July 2010 Board remand, a VA examination was provided in November 2010 to ascertain whether sleep apnea was etiologically-related to his period of active service, or to ACDUTRA.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2010 VA examination report is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

However, the Board finds that a VA examination is not necessary to determine whether hearing loss or glaucoma are related to either his period of active service, or any period of ACDUTRA or INACDUTRA, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

As explained below, the Veteran has not presented competent medical evidence of a current diagnosis for left ear hearing loss, per 38 C.F.R. § 3.385, nor does the evidence of record contain any medical link to service for glaucoma.  In light of these findings, the requirements of McLendon have not been met for these issues.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for the Veteran's claims for service connection for left ear hearing loss or bilateral glaucoma.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court as to these issues.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Service Connection

In this case, the Veteran has claimed entitlement to service connection for glaucoma, left ear hearing loss, and sleep apnea.  He contends that, while serving with the U.S. National Guard during periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA), he developed glaucoma, left ear hearing loss, and sleep apnea.  Specifically, he testified that he experienced pressure in his eye during a weekend drill around 2001, first noticed hearing loss following exposure to howitzer fire while on artillery duty, and stated that his bunk mates informed him of his loud snoring during a weekend drill or during summer camp around 2000.  See Transcript, pp. 13, 15, 23.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
  
The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c). 

Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d). 

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6(d). 

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state [Air] National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full- time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Following a review of the Veteran's treatment records from the National Guard, from 1977 through 2001, the Board notes that these records are silent for complaints, treatment, or diagnosis of any claimed disorder.  In fact, in reports of medical history, dated August 1977, February 1979, October 1987, August 1991, September 1994, November 1996, and November 2001, the Veteran consistently checked "No" to hearing loss, eye trouble, frequent trouble sleeping, and easy fatigability.  Further, audiograms of record from 1977 through 2001 demonstrate normal hearing, bilaterally, per 38 C.F.R. § 3.385.

At the outset, the Board notes that the evidence of record does not contain a diagnosis for hearing loss per 38 C.F.R. § 3.385.  Thus, element (1) of Hickson has not been satisfied for this issue.  The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed). 

While the Board does not dispute his contention that his hearing has deteriorated over time, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of left ear hearing loss per 38 C.F.R. § 3.385, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
  
Based on the above evidence, the Board finds that entitlement to service connection for left ear hearing loss is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since August 2006 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

As discussed in the July 2010 Remand, the Veteran had identified Dr. Jenkins as a treating provider for his left ear; however, the Veteran did not respond to VA's request to complete appropriate documentation to obtain such records.  See Wood, 1 Vet. App. at 193.

As to the other disorders on appeal, private treatment reports of record confirm that the Veteran has a diagnosis of sleep apnea (see report, February 3, 2002), and glaucoma (see report, September 11, 2006).  Regarding the glaucoma claim, a National Guard report from November 2001 noted that intraocular pressure (IOP) was elevated, bilaterally.  However, no medical evidence is currently of record linking any visual disorder, to include glaucoma, to any period of the Veteran's service.

With regard to sleep apnea, he testified that his fellow soldiers would complain to him about his loud snoring and that he "quit breathing' at times" in his sleep.  See Transcript, pp 23-24.  The Veteran underwent private treatment for sleep problems, to include a sleep study report by Dr. A.B. at Flowers Hospital, which diagnosed the Veteran with obstructive sleep apnea in February 2002.  Following the July 2010 Board decision, the Veteran was afforded a VA examination in conjunction with his claim for service connection for sleep apnea in November 2010.  At that time, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2000 or 2001, and that other soldiers had teased him about his snoring.  In 2001 or 2002, per the Veteran, his unit was activated, but he was unable to report due to this condition.  He denied symptoms of fever or night sweats.  Gradual weight gain was noted, as was decreased daytime hypersomenolence, decreased apnea, and decreased snoring with the use of a CPAP machine.  He denied hemoptysis, there was no history of malignancy, and he reported no impact on employment or daily actives since the improvement of his disorder.  

The examiner confirmed the Veteran's diagnosis of obstructive sleep apnea, but determined that this disorder was not related to the Veteran's period of active duty.  It was noted that the first sleep study likely occurred shortly before the second study of February 2002, and there was no evidence to suggest that such a study was performed in 1973.  The examiner went on to note that this disorder was likely not a recognized diagnosis at that time, and therefore it is unlikely that any such study would have been performed during the Veteran's period of active service.  As to periods of ACDUTRA, the examiner was unable to formulate an opinion due to the lack of verified periods of service within the claims file.

Based on this evidence, the record is silent for any treatment report, VA or private, which links glaucoma or sleep apnea to either the Veteran's period of active service, a period of ACDUTRA, or a period of INACDUTRA.  Moreover, the Veteran himself, during his Board hearing, was unable to specify with certainty the exact year that each disorder became symptomatic, much less trace the origin of either disorder to a specific period of ACDUTRA or INACDUTRA.  The Veteran did not testify that any specific injury took place during his National Guard duty which lead to either disorder, nor is there evidence that either disorder originated during his brief period of active duty in 1973.

As to the Veteran's assertions that he currently suffers from glaucoma, left hear hearing loss, and sleep apnea, all causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.
	
Acknowledgement is given to the fact that the Veteran is competent in this regard to report experiencing symptoms of decreased hearing and visual acuity, as well as trouble sleeping.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran is neither competent nor credible to state that any claimed disorder is related to a period of ACDUTRA or INACDUTRA.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As to competence, a visual disorder such as glaucoma, and a sleeping disorder such as sleep apnea, are not simple to identify or diagnose.  Snoring or observed snoring does not equate to sleep apnea testing.  As to credibility, the Veteran was unable to recall precisely when each disorder began, so his testimony that each began during a specific period of ACDUTRA or INACDUTRA carries little probative weight.  See Jandreau.  

While the Board has taken note of the Veteran's contentions, there is simply no medical link to any period of service for any current diagnosis.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of private and VA treatment records throughout the appellate period, not a single examiner has linked any currently diagnosed disorder to the Veteran's military service.

In sum, the competent, credible, and probative evidence does not establish that any claimed disorder began in active service, during a period of ACDUTRA or INACDUTRA, or is otherwise related to service.  To the extent that hearing loss is a presumptive disorder per VA regulations, there is no diagnosis of sensorineural hearing loss within one year of separation from active duty, or at any time.  With regard to his claims for glaucoma and sleep apnea, there is no medical link to any period of service for either disorder.  While the Board has fully considered the lay statements of record, and does not doubt that the Veteran has symptoms of hearing loss, the loss of visual acuity, and sleep difficulty, the record lacks a probative, medical opinion linking any current disorder to his period of active service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for bilateral glaucoma, left ear hearing loss, and sleep apnea, and the claims must be denied.


ORDER

Entitlement to service connection for bilateral glaucoma is denied. 

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for sleep apnea is denied.


REMAND

In the August 2011 Joint Motion, it was found that the Board failed to provide adequate reasons and bases in support of the denials of service connection for disorders of the low back and left arm.  Specifically, the Joint Motion stated that VA has a duty to asses claimants in developing their claims, and as part of that duty, a medical examination must be obtained when such an examination is necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A.

It was noted that, in a May 2007 statement, the Veteran reported that he had seen doctors for a back disorder, as well as a left extremity disorder, and had been taking pain medication for 6-7 years.  The Joint Motion also referenced a September 2006 private medical note, in which the Veteran was diagnosed with left arm pain.  As these complaints may be evidence of a persistent or recurrent system of a disability, the Joint Motion directed the Board to consider the lay statements of record with regard to his low back and left arm, and provide an adequate statement of reasons and bases as to whether a VA examination is necessary.  

Taking into account the Veteran's May 2007 statement, in which he reported that he had seen doctors for a back disorder, as well as a left extremity disorder, and had been taking pain medication for 6-7 years, as well as a September 2006 private medical note, in which the Veteran was diagnosed with left arm pain, his claims for service connection should be remanded for a VA examination so as to determine whether a diagnosis exists for his claimed low back and/or left upper extremity disorder and, if so, whether either disorder is attributable to his military service, to include any period of ACDUTRA or INACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of any current disorder of the low back and left upper extremity.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

A.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current low back disorder is etiologically-related to the Veteran's period of active duty service, ACDUTRA, or INACDUTRA.

B.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disorder of the left upper extremity is etiologically-related to the Veteran's period of active duty service, ACDUTRA, or INACDUTRA.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


